Announcement by the President
First of all, I would like to tell you about the difficult situation in Poland. In view of the dramatic flooding in Poland, where a significant amount of the country is flooded and people have lost all their possessions, I would like, on behalf of the European Parliament and all of us, to convey expressions of support and solidarity with the Poles and most sincere expressions of sympathy with those who are suffering, today.
(Applause)
There will be a debate on this at the next part-session of the European Parliament, on 16 June 2010. I am sure the European Union will show solidarity and respond positively to the request from the Polish authorities for financial support. We have our own European Union Solidarity Fund, which is so important in this kind of natural disaster.